DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claim 1 comprises “a digital transmitter component configured to…” in the 2nd limitation, “a first training component configured to…” in the 4th limitation, “a first echo cancellation path for the feedback path being configured to…” “a second training component configured to…” in the 5th limitation, and “a second echo cancellation path for the receive path being configured to…” and “a third training component configured to…” in the 6th limitation.  
Claim 8 comprises “a modulation component configured to…” in the 1st limitation, and “the combiner configured to…” in the 2nd limitation.
Claim 9 comprises “a directional coupler configured to…” in the 1st limitation, “a digital transmitter component configured to…” in the 2nd limitation, “a first training component configured to…” in the 4th limitation, “a first echo cancellation path for the feedback path being configured to…” and “a second training component configured to…” in the 5th limitation, and “a second echo cancellation path for the receive path being configured to…” and “a third training component configured to…” in the 6th limitation.
Claim 15 comprises “modulation component configured to…” in the 1st limitation, and “the combiner configured to…” in the 2nd limitation.  
st limitation.
Claim 17 comprises “the first set of filters being configured to…”
Claim 19 comprises “the second set of filters being configured to…”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hewavithana et al. ("Hewavithana" US 20190044555), and further in view of Wu et al. ("Wu" US 20160036490).

Regarding claim 1, Hewavithana teaches an access device configured to transmit an upstream signal and receive a downstream signal on an upstream channel and a downstream channel that are adjacent; 
comprising: 
a directional coupler; [Hewavithana – Para 0034, 0007, Fig. 2: teaches a coupler 220 couples the upstream signal to the cable modem output (e.g. an F-connector). The coupler 220 also connects the cable modem input (e.g. the F-connector) to the downstream path 264]
a transmit path [i.e. upstream path] that includes a digital transmitter component [i.e. OFDMA transmitter 212] configured to transmit the upstream signal [i.e. upstream data]; [Hewavithana – Para 0034, Fig. 2: teaches the orthogonal frequency division multiple access (OFDMA) 212 transmitter is an upstream transmitter for modulating the upstream data to be transmitted by the cable modem.  Para 0033, Fig. 2: suggests upstream path 262 in communication with digital to analog converter from the 212 transmitter]
a receive path [i.e. downstream path] that includes a first receiver component [i.e. OFDM receiver 248]; [Hewavithana – Para 0033, 0034, Fig. 2: suggests downstream path 264 that includes OFDM receiver 248.  Para 0105: teaches 
a feedback path for processing a sampled echoed transmit signal using a first set of filters [i.e. ALI filter 246] of a first filter type, the feedback path operable to generate a first interference signal that is received at the first receiver component to reduce effects of the first interference signal at the receive path, the feedback path associated with a second receiver component [i.e. training demodulator 250], and a first training component [i.e. DSP 252 and Controller 254] configured to train the first set of filters; [Hewavithana – Para 0059: teaches Leakage from the high power upstream signal, which leaks into the downstream channel (i.e. ALI) is tapped off from the upstream, using a coupler 220, and sampled using an ADC 230 (auxiliary ADC) before using a digital ALI filter 246 to generate a digital copy of echo channel output ALI. In this feedback path, another ACI cancellation DAC 232 (EC-FB DAC) is provided to cancel the ACI (called "auxiliary ACI cancellation") from the feedback path 266 before sampling it for ALI data.  Para 0105: teaches the interference canceller includes at least one filter in a digital domain configured to generate an interference cancellation signal from a reference signal using the filter coefficients to cancel the self -interference.  Fig. 2: suggests feedback path 266 associated with training demodulator 250.  Para 0039: teaches Para 0039: teaches the digital signal processor (DSP) 252 and the controller (CTL) 254 perform echo channel training to calculate the ACI and ALI filter coefficients]
a first echo cancellation path for the feedback path being configured to generate a second interference signal received to reduce effects of interference caused by an echoed upstream signal adjacent to the downstream channel of the receive path by processing a sampled upstream signal using a second set of filters of a second filter type [i.e. ACI Filter 244], the first echo cancellation path associated with a second training component configured to train the second set of filters; and [Hewavithana – Para 0037: teaches The ACI filters 242, 244 are filters used for cancelling ACI on the downstream path 264 and the feedback path 266 .  Fig. 2: suggests a path from transmitter 212 to ACI filter 244.  Para 0106-0108: teaches filters are configured to generate interference cancellation signals.  Para 0039: teaches the digital signal processor (DSP) 252 and the controller (CTL) 254 perform echo channel training to calculate the ACI and ALI filter coefficients.  Examiner notes Hewavithana teaches all the filters may be trained by the DSP and CTL and are interpreted to teach the first, second, and third training components] 
a second echo cancellation path for the receive path being configured to generate a third interference signal received to reduce effects of interference caused by the echoed upstream signal by processing the sampled upstream signal using a third set of filters [i.e. ACI filter 242] of the second type, the second echo cancellation path associated with a third training component configured to train the third set of filters. [Hewavithana – Para 0037: teaches The ACI filters 242, 244 are filters used for cancelling ACI on the downstream path 264 and the feedback path 266 .  Fig. 2: suggests a path from transmitter 212 to ACI filter 242.  Para 0106-0108: teaches filters are configured to generate interference cancellation signals.  Para 0039: teaches the digital signal processor (DSP) 252 and the controller (CTL) 254 perform echo channel training to calculate the ACI and ALI filter coefficients.  Examiner 
Hewavithana teaches an interference canceller for cancelling interference, but does not explicitly teach a first subtraction component.
a second subtraction component,

However, Wu teaches a first subtraction component [i.e. signal subtraction unit 363]. [Wu – Para 0036, Fig. 3: teaches a signal subtraction unit 363 on a receiving signal path]
a second subtraction component, [Wu – Para 0036, Fig. 3: teaches a signal subtraction unit 363 on a receiving signal path]
Hewavithana and Wu are analogous in the art because they are from the same field of signal adjustment [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hewavithana’s receiver in view of Wu to a subtraction unit for the reasons of improving efficiency by utilizing a specific unit to subtract the signal from the reference to reduce interference.

Regarding claim 5, Hewavithana and Wu teaches The access device of claim 1, wherein the first interference signal includes an Adjacent Leakage Interference (ALI) signal used to reduce effects of ALI at the first receiver, the second interference signal includes a first Adjacent Channel Interference (ACI) signal used to reduce ACI from the feedback path, and the third interference signal includes a second ACI signal used to reduce ACI from the downstream signal. [Hewavithana – Para 0038, 0037: teaches The ALI filter 246 is a filter for canceling the ALI on the downstream path 264. There may be one ALI filter per downstream channel.  The ACI filters 242, 244 are filters used for cancelling ACI on the downstream path 264 and the feedback path 266]

Regarding claim 6, Hewavithana and Wu teaches the access device of claim 1, wherein the first filter type is an ALI filter and the second filter type is an ACI filter. [Hewavithana – Para 0039: teaches the digital signal processor (DSP) 252 and the controller (CTL) 254 perform echo channel training to calculate the ACI and ALI filter coefficients]

Regarding claim 7, Hewavithana and Wu teaches the access device of claim 1, wherein the access device includes a set of digital transmitter components, and wherein a number of digital transmitter components of the set of digital transmitter components is equal to a number of filters in the second set of filters. [Hewavithana – Fig. 2: suggests transmitter 212 having ALI filter 246 on the feedback path]

Regarding claim 8, Hewavithana and Wu teaches the access device of claim 1, wherein the transmit path further includes: 
a modulation component configured to perform at least one modulation technique on the upstream signal; and [Hewavithana – Para 0034, Fig. 2: teaches 
a combiner coupled to an output of the modulation component, the combiner configured to up-convert the upstream signal according to a frequency assignment. [Hewavithana – Para 0034: teaches The de-channelizer 214 up-samples and multiplexes individual upstream channels with appropriate frequency shifts into a single higher sample rate upstream signal.]

Regarding System claim 9, claim(s) 9 recite(s) limitations that is/are similar in scope to the limitations recited in Device claim 1. 
Therefore, claim(s) 9 is/are subject to rejections under the same rationale as applied hereinabove for claim 1.

Regarding claim 10, Hewavithana and Wu teaches The system of claim 9, wherein the feedback path further includes at least one of a switch component, an automatic gain control (AGC) component, an analog-to-digital- converter (ADC) component, a feedback channelizer component, or an OFDM partial demodulator component, and wherein the receive path further includes at least one of an AGC component, an ADC component, a receiver channelizer, or a demodulation component. [Hewavithana – Fig. 2, Para 0036: suggests feedback path 266 includes FB ADC 230, OFDM channelizer 240, and training demodulator 250, 

Regarding claim 11, Hewavithana and Wu teaches the system of claim 9, wherein the first echo cancellation path further includes an ADC component. [Hewavithana – Para 0033: teaches The FB ADC 230 on the feedback path 266 is used for ALI cancellation and echo channel training.]

Regarding claim 12, Hewavithana and Wu teaches the system of claim 9, wherein the second echo cancellation path further includes an ADC component. [Hewavithana – Para 0033: teaches the DS ADC 228 on the downstream path 264 is for downstream reception]

Regarding System claims 13-15, claim(s) 13-15 recite(s) limitations that is/are similar in scope to the limitations recited in Device claims 5, 7, and 8. 
Therefore, claim(s) 13-15 is/are subject to rejections under the same rationale as applied hereinabove for claims 5, 7, and 8.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hewavithana and Wu as applied to claim 1 above, and further in view of Stephens et al. ("Stephens" US 6707912).

Regarding claim 2, Hewavithana and Wu teaches the access device of claim 1, wherein during a training phase, the access device is configured to: 
receive a first training upstream signal for the upstream channel from one of the digital transmitter components at the second training component and the third training component; [Hewavithana – Para 0039, Fig. 2: teaches the cable modem may use proprietary training signals. The training may be performed by the cable modem by transmitting a training signal on the upstream and measuring it on the downstream that includes the interference from the training signal. Para 0039: teaches the digital signal processor (DSP) 252 and the controller (CTL) 254 perform echo channel training to calculate the ACI and ALI filter coefficients]
receive an echoed signal of the first training upstream signal from the directional coupler at the second training component via the feedback path while the feedback path is receiving on a same downstream channel as the upstream channel for the first training upstream signal to generate a reflected feedback representation of the first training upstream signal; [Hewavithana – Para 0049: teaches sending a training signal, X.sub.ref, in upstream and use this as a reference signal to estimate the echo channel using the observed signal, y, at downstream path of the cable modem.]
determine a first mismatch between the first training upstream signal and the reflected feedback representation of the first training upstream signal; [Hewavithana – Para 0066: teaches an echo channel frequency response is estimated for each individual sub-band of the FDX band (1202). The echo channel frequency response for each sub-band may be calculated using an appropriate echo channel estimation method (e.g. an ALI or ACI method based on the FDX DOCSIS specification)]
enable use of the second set of filters. [Hewavithana - Para 0039: teaches the digital signal processor (DSP) 252 and the controller (CTL) 254 perform echo channel training to calculate the ACI and ALI filter coefficients. The echo channel training is performed to determine echo channel coefficients for ACI and ALI and then these coefficients are used to reduce or cancel the self-interference]
Hewavithana and Wu do not explicitly teach recursively estimate filter coefficients at the second training component for the second set of filters until the first mismatch satisfies a threshold amount of mismatch; and

However, Stephens teaches recursively estimate filter coefficients at the second training component for the second set of filters until the first mismatch satisfies a threshold amount of mismatch; and [Stephens – C3, L64 – C4, L12: teaches A standard least means square (LMS) algorithm is used in filter 124 during a training period in which the coefficients h[n] of filter 124 are adapted using a single common step size .alpha.., as indicated in block 304. Adaptation will continue until the 
Hewavithana, Wu, and Stephens are analogous in the art because they are from the same field of echo cancelling [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hewavithana and Wu in view of Stephens to recursively estimating coefficients for the reasons of improving accuracy of the coefficients by adapting the filters based on a threshold amount.

Regarding claim 3, Hewavithana, Wu, and Stephens teaches the access device of claim 2, wherein during the training phase, the access device is configured to: 
receive the downstream signal via the receive path at the third training component while the receive path is receiving on the same downstream channel as the upstream channel for the first training upstream signal to generate a reflected representation of the first training upstream signal; [Hewavithana – Para 0036, Fig. 2: teaches The training demodulator 250 is a partial OFDM receiver used for training the echo channel.  Wherein the training demodulator 250 is suggested to be received via the receive path]
determine a second mismatch between the first training upstream signal and the reflected representation of the first training upstream signal; [Hewavithana – Para 0066: teaches An echo channel frequency response is estimated for each individual sub-band of the FDX band (1202). The echo channel frequency response for 
recursively estimate filter coefficients for the third set of filters until the second mismatch satisfies the threshold amount of mismatch; and [Stephens – C3, L64 – C4, L12: teaches A standard least means square (LMS) algorithm is used in filter 124 during a training period in which the coefficients h[n] of filter 124 are adapted using a single common step size .alpha.., as indicated in block 304. Adaptation will continue until the echo residual signal drops below a predetermined threshold level as indicated in step 306.]
enable use of the third set of filters. [Hewavithana - Para 0039: teaches The digital signal processor (DSP) 252 and the controller (CTL) 254 perform echo channel training to calculate the ACI and ALI filter coefficients. The echo channel training is performed to determine echo channel coefficients for ACI and ALI and then these coefficients are used to reduce or cancel the self-interference]

Regarding claim 4, Hewavithana, Wu, and Stephens teaches The access device of claim 2, wherein during the training phase, the access device is configured to: 
receive an echoed signal from the directional coupler from a second training upstream signal transmitted on a channel associated with receive path's downstream operation on the upstream path at the first training component via the feedback path; [Hewavithana – Para 0060: teaches The coupler 940 may have 4 ports, a downstream port (Cpl_DS) that connects to the downstream signal, an 
receive the downstream signal via the receive path at the first training component; [Hewavithana – Para 0033: teaches downstream path 261 is for downstream reception]
determine a mismatch between the echoed signal of the second training upstream signal and the downstream signal; [Hewavithana – Para 0066: teaches An echo channel frequency response is estimated for each individual sub-band of the FDX band (1202). The echo channel frequency response for each sub-band may be calculated using an appropriate echo channel estimation method (e.g. an ALI or ACI method based on the FDX DOCSIS specification)]
recursively estimate filter coefficients for the first set of filters until the mismatch satisfies the threshold amount of mismatch; and [Stephens – C3, L64 – C4, L12: teaches A standard least means square (LMS) algorithm is used in filter 124 during a training period in which the coefficients h[n] of filter 124 are adapted using a single common step size .alpha.., as indicated in block 304. Adaptation will continue until the echo residual signal drops below a predetermined threshold level as indicated in step 306.] 
enable use of the first set of filters. [Hewavithana - Para 0039: teaches The digital signal processor (DSP) 252 and the controller (CTL) 254 perform echo channel training to calculate the ACI and ALI filter coefficients. The echo channel training is 

Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hewavithana et al. ("Hewavithana" US 20190044555), and further in view of Stephens et al. ("Stephens" US 6707912).

Regarding claim 16, Hewavithana teaches A method, comprising: 
enabling a directional coupler configured to transmit an upstream signal and receive a downstream signal on an upstream channel and a downstream channel that are adjacent; [Hewavithana – Para 0034, Fig. 2: teaches A coupler 220 couples the upstream signal to the cable modem output (e.g. an F-connector). The coupler 220 also connects the cable modem input (e.g. the F-connector) to the downstream path 264. A fraction of the upstream signal is tapped to the feedback path 266 at the coupler 220.]
receiving a first training upstream signal for the upstream channel; [Hewavithana – Para 0039, Fig. 2: teaches the cable modem may use proprietary training signals. The training may be performed by the cable modem by transmitting a training signal on the upstream and measuring it on the downstream that includes the interference from the training signal]
receiving an echoed signal of the first training upstream signal while receiving on a same downstream channel as the upstream channel to generate a reflected feedback representation of the first training upstream signal; 
receiving an echoed signal from a second training upstream signal transmitted on a channel associated with receive path's downstream operation on the upstream path; [Hewavithana – Para 0060: teaches The coupler 940 may have 4 ports, a downstream port (Cpl_DS) that connects to the downstream signal, an upstream port (Cpl_US) that connects to the upstream signal, a feedback port (Cop_FB) that feeds back a copy of the upstream signal via the ADC 924 to the demodulator 930 to provide data for echo channel training, and an F port (Cpl_F) that connects the cable modem to the external cable]
receiving the downstream signal while receiving on the same downstream channel as the upstream channel to generate a reflected representation of the first training upstream signal; [Hewavithana – Para 0008: teaches The upstream self-interference in a cable network has two elements: adjacent channel interference (ACI) due to an in-band high power upstream signal, and adjacent leakage interference (ALI) due to out-of-band leakage of an upstream signal, which may be in-band of a downstream channel]
determining a first mismatch between the first training upstream signal and the reflected feedback representation of the first training upstream signal; [Hewavithana – Para 0066: teaches An echo channel frequency response is estimated for each individual sub-band of the FDX band (1202). The echo channel frequency response for each sub-band may be calculated using an appropriate echo channel 
determining a second mismatch between the first training upstream signal and the reflected representation of the first training upstream signal; [Hewavithana – Para 0066: teaches An echo channel frequency response is estimated for each individual sub-band of the FDX band (1202). The echo channel frequency response for each sub-band may be calculated using an appropriate echo channel estimation method (e.g. an ALI or ACI method based on the FDX DOCSIS specification)]
determining a third mismatch between the echoed signal of the second training upstream signal and the downstream signal; and [Hewavithana – Para 0066: teaches An echo channel frequency response is estimated for each individual sub-band of the FDX band (1202). The echo channel frequency response for each sub-band may be calculated using an appropriate echo channel estimation method (e.g. an ALI or ACI method based on the FDX DOCSIS specification)]
Hewavithana does not explicitly teach recursively estimating filter coefficients for a first set of filters of a first filter type, a second set of filters of a second filter type, and a third set of filters of the second filter type until respective mismatch satisfies a threshold amount of mismatch.

However, Stephens teaches recursively estimating filter coefficients for a first set of filters of a first filter type, a second set of filters of a second filter type, and a third set of filters of the second filter type until respective mismatch satisfies a threshold amount of mismatch. [Stephens – C3, L64 – C4, L12: teaches 
Hewavithana and Stephens are analogous in the art because they are from the same field of echo cancelling [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hewavithana in view of Stephens to recursively estimating coefficients for the reasons of improving accuracy of the coefficients by adapting the filters based on a threshold amount.

Regarding claim 17, Hewavithana and Stephens teaches The method of claim 16, further comprising: 
using a first training component to train the first set of filters, the first set of filters being configured to generate a first interference signal, the first interference signal operable to reduce effects of ALI. [Hewavithana – Para 0059: teaches Leakage from the high power upstream signal, which leaks into the downstream channel (i.e. ALI) is tapped off from the upstream, using a coupler 220, and sampled using an ADC 230 (auxiliary ADC) before using a digital ALI filter 246 to generate a digital copy of echo channel output ALI. In this feedback path, another ACI cancellation DAC 232 (EC-FB DAC) is provided to cancel the ACI (called "auxiliary ACI cancellation") from the feedback path 266 before sampling it for ALI data.  Para 0105: teaches the interference canceller includes at least one filter in a digital domain 

Regarding claim 18, Hewavithana and Stephens teaches The method of claim 17, wherein the first filter type is an ALI filter, and wherein the first interference signal includes an Adjacent Leakage Interference (ALI) signal. [Hewavithana – Para 0038, 0037: teaches The ALI filter 246 is a filter for canceling the ALI on the downstream path 264. There may be one ALI filter per downstream channel.]

Regarding claim 19, Hewavithana and Stephens teaches The method of claim 16, further comprising: 
using a second training component to train the second set of filters, the second set of filters being configured to generate a second interference signal, the second interference signal operable to reduce effects of ACI. [Hewavithana – Para 0066: teaches To remove ACI from the downstream signal, the upstream digital signals generated at modulation component 320 (also referred to as upstream PHY) and combined at combiner/de-channelizer 310 can also be provided to ACI cancelation path for the DS signal 317. For example, samples of the upstream signal of the output of combiner/de-channelizer 310 can be provided to a pre-trained filter, for example, ACI filter1 408 of ACI cancellation for DS signal path 434]

Regarding claim 20, Hewavithana and Stephens teaches The method of claim 19, wherein the second filter type is an ACI filter, and wherein the second interference signal includes an Adjacent Channel Interference (ACI) signal. [Hewavithana – Para 0038, 0037: teaches the ACI filters 242, 244 are filters used for cancelling ACI on the downstream path 264 and the feedback path 266] 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JAYCEE IMPERIAL/           Examiner, Art Unit 2426



/NASSER M GOODARZI/           Supervisory Patent Examiner, Art Unit 2426